Title: To Thomas Jefferson from Aaron Burr, 12 February 1801
From: Burr, Aaron
To: Jefferson, Thomas



Dear Sir
Albany 12 Feb. 1801

It was so obvious that the most malignant spirit of slander and intrigue would be busy that, without any enquiry, I set down as calumny every tale calculated to disturb our harmony. My friends are often more irritable and more credulous: fortunately I am the depository of all their Cares and anxieties, and I invariably pronounce to be a lie, every thing which ought not to be true—my former letter should have assured you of all this by anticipation—Montfort never told me what you relate & if he had, it would have made no impression on me—Your Solicitude on this occasion, though groundless, is friendly & obliging. Continue to believe in the very Great Respect & Esteem with which I am
Your friend & st

A. Burr

